IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 00-40230
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JESUS GONZALEZ-HUITRON, also
known as Jesse Gonzales,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:99-CR-53-ALL
                        - - - - - - - - - -
                          October 19, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jesus

Gonzalez-Huitron (Gonzalez) moves for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).    Gonzalez has received copies of counsel’s motion and

brief, but he has not filed a response.    Our independent review

of counsel’s Anders brief and the record discloses no

nonfrivolous issue for appeal.    Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.    5th Cir.

R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.